Exhibit 10.1

AMENDMENT TO CONTINGENT RESIDUAL SUPPORT AGREEMENT

This Amendment to Contingent Residual Support Agreement (the “Third Amendment”)
is among ENERGY TRANSFER PARTNERS, L.P., a Delaware limited partnership (“ETP”),
AMERIGAS FINANCE LLC, a Delaware limited liability company (“Finance Company”),
AMERIGAS FINANCE CORP., a Delaware corporation (“Finance Corp”), AMERIGAS
PARTNERS, L.P., a Delaware limited partnership (“AmeriGas”) and, UGI
CORPORATION, a Pennsylvania corporation (“UGI”). Finance Company, Finance Corp
and AmeriGas may hereinafter be referred to collectively as the “AmeriGas
Parties”. ETP, the AmeriGas Parties and UGI may hereinafter be referred to
collectively as the “Parties.”

WHEREAS, pursuant to that certain indenture dated January 12, 2012 (the
“Indenture”), Finance Company and Finance Corp issued $1.55 billion of senior
notes comprised of two tranches consisting of $550 million that mature on
May 20, 2020 (the “6.75% Notes”) and $1 billion that mature on May 20, 2022 (the
“7.00% Notes”). The 6.75% Notes and the 7.00% Notes are referred to collectively
as the “Senior Notes”;

WHEREAS, the Parties entered into that certain Contingent Residual Support
Agreement, dated as of January 12, 2012 (the “Agreement”), relating to the
contingent residual support (the “Support”) that ETP agreed to provide to
Finance Company in furtherance of Finance Company’s loan to AmeriGas of
$1.5 billion (the “Initial Supported Debt”) and setting forth, among other
things, terms and conditions under which the Initial Supported Debt and the
Senior Notes may be refinanced;

WHEREAS, the Parties entered into that certain Amendment to Contingent Residual
Support Agreement, dated June 20, 2016 (the “First Amendment”), whereby the
Parties agreed to terminate their respective obligations under the Agreement
relating to the 6.75% Notes in connection with the AmeriGas Parties’ tender and
subsequent call of the 6.75% Notes and AmeriGas and Finance Corp. issued a new
series of senior notes that are not subject to the Agreement;

WHEREAS, the Parties entered into that certain Amendment to Contingent Residual
Support Agreement, dated December 13, 2016 (the “Second Amendment”), whereby the
Parties agreed to terminate their respective obligations under the Agreement
relating to $500 million of outstanding 7.00% Notes in connection with a tender
by AmeriGas and Finance Corp. and AmeriGas and Finance Corp. issued a new series
of senior notes that are not subject to the Agreement;

WHEREAS, the AmeriGas Parties now desire to purchase all of the outstanding
7.00% Notes as a result of (i) a tender offer for cash (the “Tender Offer”) and
to the extent that less than all of the outstanding 7.00% Notes are tendered in
the Tender Offer, (ii) a subsequent call (redemption) made pursuant to Article
XI of the Indenture for those 7.00% Notes, if any, that are not tendered in the
Tender Offer (the “Call”);



--------------------------------------------------------------------------------

WHEREAS, the AmeriGas Parties intend to fund the Tender Offer and subsequent
Call by using a portion of the proceeds from the issuance by AmeriGas and
Finance Corp of a new series of senior notes (“New Notes”); and

WHEREAS, upon the tender and/or redemption of $450 million of the 7.00% Notes,
the Parties wish to terminate ETP’s Support and release the Parties from their
respective obligations under the Agreement.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.    Termination. The Parties hereby agree to terminate the respective
obligations of the Parties under the Agreement relating to those 7.00% Notes
that are properly tendered in the Tender Offer and to the extent that less than
all of the outstanding 7.00% Notes are tendered in the Tender Offer the
respective obligations of the Parties under the Agreement relating to those
7.00% Notes that Finance Company and Finance Corp properly redeem pursuant to
the Call. Furthermore, the Parties agree that the Agreement will terminate at
such time as $450 million of the outstanding 7.00% Notes are properly tendered
pursuant to the Tender Offer and/or redeemed pursuant to the Call. For the
avoidance of doubt, this Third Amendment, together with First Amendment and
Second Amendment, shall terminate the Agreement, including all rights and
obligations of the Parties thereunder, and the Parties agree that no payment is
due to ETP under Section 6 of the Agreement in connection with this Third
Amendment or the Tender Offer or Call of the 7.00% Notes.

Section 2.     Notices of Completion of Tender Offer and Call. Promptly
following the completion of each of the Tender Offer and to the extent that less
than all of the outstanding 7.00% Notes are tendered in the Tender Offer, the
Call, the AmeriGas Parties agree to advise ETP of the amount by which the
Support is decreased, such amount, in the aggregate, to be equivalent to
$450 million of the outstanding 7.00% Notes.

Section 3.     New Notes Shall Not be Subject to the Agreement. Each of the
Parties hereby acknowledges and agrees that the New Notes shall not be deemed
Refinancing Senior Notes under the Agreement and that the respective obligations
of the Parties under the Agreement shall not apply to the New Notes.

Section 4.     Counterparts. This Third Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same
counterpart. Delivery of an executed signature page by facsimile or electronic
transmission shall be as effective as delivery of a manually executed
counterpart.

Section 5.     Section Headings. Section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Third Amendment.

 

2



--------------------------------------------------------------------------------

Section 6.    Governing Law. This Third Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
for the conflicts of laws provisions thereunder.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
duly executed and effective as of the day and year last written below.

 

ENERGY TRANSFER PARTNERS, L.P. By:  
Energy Transfer Partners GP, L.P., its general partner By:   Energy Transfer
Partners, L.L.C., its general partner By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Chief Financial Officer Date:   February 6, 2017
AMERIGAS FINANCE LLC By:   AmeriGas Partners, L.P., its sole member
        By:   AmeriGas Propane, Inc., its general partner By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   Vice President – Finance and Chief Financial
Officer Date:   February 6, 2017 AMERIGAS FINANCE CORP. By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   Vice President – Finance and Chief Financial
Officer Date:   February 6, 2017 AMERIGAS PARTNERS, L.P. By:   AmeriGas Propane,
Inc., its general partner By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   Vice President – Finance and Chief Financial
Officer Date:   February 6, 2017

[Signatures continue on next page]

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO BY: UGI CORPORATION By:  

/s/ John L. Walsh

Name:   John L. Walsh Title:   President and Chief Executive Officer Date:  
February 6, 2017

 

5